Citation Nr: 1123601	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-38 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for left ulnar neuropathy, claimed as cold injury residuals.

3. Entitlement to service connection for a skin condition, claimed as moles.

4. Entitlement to service connection for a bilateral foot disability.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a bilateral hearing loss disability.

7. Entitlement to service connection for ptosis, claimed as bilateral eye condition.




REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1974 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In his notice of disagreement in August 2007, the Veteran identified records of the U. S. Postal Service as pertinent to his appeal.  Under the duty to assist, VA has a duty to obtain relevant records.  38 C.F.R. § 3.159.  

Also, the Veteran contends that in service he was suffering from depression when he received nonjudicial punishments for misconduct.  VA records show that the Veteran is currently diagnosed with depression.  As the record does not contain sufficient medical evidence to decide the claim, further development under duty to assist is needed.




Accordingly, the case is REMANDED for the following action:

1.  Make another request the Veteran's service personnel records, including any records of nonjudicial punishment.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's personnel records from the U.S. Postal Service.  If necessary obtain the Veteran's  authorization.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain VA records since April 2007.  

4.  Afford the Veteran a VA psychiatric examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the Veteran's current depression is related to service.  

In formulating an opinion the VA examiner is asked to comment on the significance of the disciplinary actions in service. 








If, however, after a review of the record, an opinion cannot be made without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are several potential etiologies, if so, identify the other etiologies in the record, when the Veteran's military experience is not more likely than any other to cause the Veteran's current depression and that an opinion is beyond what may be reasonably concluded based on the evidence of record.

The Veteran's file should be made available to the examiner for review.  

5.  If additional evidence is obtained on the other claims, determine whether additional development is needed and, if so, develop any claim accordingly. 

6.  On completion of the development, the claims should be adjudicated.  If any claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


